                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                        PIKEVILLE

TIMOTHY FARRIS,                                    )
                                                   )
      Plaintiff,                                   )         Civil No. 7:18-cv-00073-GFVT
                                                   )
V.                                                 )
                                                   )
ANDREW SAUL,                                       )                JUDGMENT
Commissioner of Social Security,                   )
                                                   )
      Defendant.                                   )

                                       ***   ***       ***   ***

        In accordance with Rule 58 of the Federal Rules of Civil Procedure and pursuant to

sentence four of 42 U.S.C. § 405(g), it is hereby ORDERED as follows:

        1.      The administrative decision of the Commissioner of Social Security is

AFFIRMED and Judgment is ENTERED in favor of the Social Security Administration with

respect to all issues raised herein;

        2.      This is a FINAL and APPEALABLE Judgment and there is no cause for delay;

        3.      All issues properly raised herein having been resolved, this action is DISMISSED

with prejudice; and

        4.      This matter is STRICKEN from the Court’s active docket.
This the 16th day of March, 2020.




                                    2
